Exhibit 10.6

 

Boston Life Science Licenses Amendment January 2004 HU 919

 

This Amendment to the License Agreement (this “Amendment”) effective the last
day signed below of 2004, is entered into by and between Boston Life Sciences,
Inc, a corporation organized and existing under the laws of Massachusetts having
its principal offices at 20 Newbury St., 8th Floor, Boston, MA 02116,
(hereinafter, “LICENSEE”) and The President and Fellows of Harvard College, a
charitable corporation of Massachusetts, having an office at Office of
Technology Licensing and Industry Sponsored Research, Harvard Medical School,
Gordon Hall of Medicine, Room 414, 25 Shattuck Street, Boston, MA 02115
(hereinafter “HARVARD”).

 

W I T N E S S E T H:

 

WHEREAS, a License Agreement (the “License Agreement”) was entered into by and
among Neurobiologics, Inc. and HARVARD with an effective date of December 10,
1993;

 

WHEREAS, LICENSEE desires to more fully focus its research and development
efforts on two diseases;

 

WHEREAS, LICENSEE is a successor organization to Neurobiologics, Inc.

 

WHEREAS, the parties hereto have determined that it is in their respective best
interests to amend Article 1 (“DEFINITIONS”) of the License Agreement to add a
definition of FIELD, to amend Paragraph 2.1 to include a limitation of the grant
to the FIELD, and to amend Article VI (“DOMESTIC AND FOREIGN PATENT FILING AND
MAINTENANCE”) and Article VII (“INFRINGEMENT”) of the License Agreement to more
clearly delineate the rights and responsibilities of the parties hereto;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Amendment to the License Agreement.

 

  (a) Paragraph 1.9 is hereby added:

 

“FIELD shall mean the diagnosis and/or treatment of (i) Attention Deficit
Hyperactivity Disorder and (ii) Parkinson’s Disease.

 

  (b) Paragraph 2.1 is hereby amended to read:

 

“HARVARD hereby grants to LICENSEE and LICENSEE accepts, subject to the terms
and conditions hereof, a worldwide exclusive license, under PATENT RIGHTS, to
make and have made, to use and have used, to sell and have sold the LICENSED
PRODUCTS, and to practice the LICENSED PROCESSES, for the life of the patent,
solely within the FIELD. Such license shall include the right to grant
sublicenses, and LICENSEE agrees to give HARVARD thirty (30) days written notice
of the identity of

 

Page 1



--------------------------------------------------------------------------------

sublicensee prior to executing any sublicense agreement, with respect to the
PATENT RIGHTS. In order to provide LICENSEE with a period of exclusivity,
HARVARD agrees it will not grant licenses to others except as required in
paragraph 2.2(a) or as permitted in paragraph 2.2(b). LICENSEE agrees during the
period of exclusivity of this license in the United States that any LICENSED
PRODUCT produced for sale in the United States will be manufactured
substantially in the United States.”

 

  (c) Article VI is hereby amended to read:

 

PATENT FILING, PROSECUTION AND MAINTENANCE

 

6.1 HARVARD shall own (jointly with Organix or other assignees as applicable),
file, prosecute and maintain all U.S. and foreign patent applications and
patents included within the PATENT RIGHTS. LICENSEE shall be included in all
prosecution-related correspondence with outside patent counsel, shall cooperate
with HARVARD in the prosecution, filing and maintenance of the PATENT RIGHTS,
and shall be promptly copied on all documents received from or sent to all
patent offices involved in examination, interference proceedings, oppositions
and other matters related to the PATENT RIGHTS. HARVARD shall consult LICENSEE
on each step of the prosecution process regarding exclusivity licensed PATENT
RIGHTS and HARVARD shall incorporate LICENSEE’s comments where reasonably
practicable, but final decision making authority shall vest in HARVARD.

 

6.2 Upon execution of this Agreement, LICENSEE shall reimburse HARVARD for past
and presently payable patent costs for the preparation, filing, prosecution and
maintenance of PATENT RIGHTS. HARVARD shall provide to LICENSEE an itemized
invoice of all fees and costs associated with U.S. and foreign patent
prosecution, U.S. and foreign patent annuities, and all costs associated with
any patent interference proceedings related to the PATENT RIGHTS (“COSTS”)
whether such fees and/or costs were incurred before or after the date of this
Agreement. LICENSEE shall have the opportunity to review said invoices, and
shall have the opportunity to discuss questionable billings incurred after the
EFFECTIVE DATE either with HARVARD before HARVARD pays the invoiced billings, or
directly with HARVARD’s patent counsel, as HARVARD directs. As directed by
HARVARD, LICENSEE shall either pay invoiced billings related to PATENT RIGHTS
directly to HARVARD’s patent counsel or shall reimburse to HARVARD the amount of
all fees and costs related to PATENT RIGHTS that HARVARD has paid. LICENSEE
shall pay to HARVARD, or to HARVARD’s patent counsel if so directed by HARVARD,
all amounts due under each invoice under this paragraph within thirty (30) days
of the date of receipt of said invoice. Late payment of these invoices shall be
subject to interest charges of one and one-half (1 1/2%) per month. If HARVARD
shall license PATENT RIGHTS outside the FIELD to a third party, HARVARD will pay
to LICENSEE a sum equal to the pro-rata share of past COSTS for PATENT RIGHTS
which are now nonexclusive. HARVARD will also invoice present or future COSTS
related to nonexclusive patent rights on a pro rata basis. All pro rata
calculations will be made using the number of distinct companies granted a
license(s) and no other bases.

 

Page 2



--------------------------------------------------------------------------------

6.3 HARVARD, Organix and LICENSEE shall cooperate fully in the preparation,
filing, prosecution and maintenance of PATENT RIGHTS exclusive to LICENSEE and
of all patents and patent applications exclusively licensed to LICENSEE
hereunder, executing all papers and instruments or requiring members of HARVARD
or of Organix to execute such papers and instruments so as to enable HARVARD to
apply for, to prosecute and to maintain patent applications and patents in
HARVARD’s and other applicable assignees’ names in any country. HARVARD and
LICENSEE shall each provide to the other prompt notice as to all matters which
come to its attention and which may affect the preparation, filing, prosecution
or maintenance of any such patent applications or patents. After LICENSEE has
shown good and sufficient cause to justify a request that HARVARD choose
alternate patent counsel, and after having made reasonable attempts to rectify
the situation resulting in said good and sufficient cause, HARVARD will not
unreasonably withhold consent that alternate patent counsel be chosen. In such
event, LICENSEE agrees to bear all costs associated with transfer to alternate
patent counsel.

 

6.4 LICENSEE may elect to surrender its PATENT RIGHTS in any country upon
one-hundred-twenty (120) days written notice to HARVARD. Such notices shall not
relieve LICENSEE from responsibility to reimburse HARVARD for patent-related
expenses incurred prior to the expiration of the one-hundred-twenty (120)-day
notice period (or such longer period specified in LICENSEE’s notice).

 

6.5 In the event HARVARD elects not to pursue, maintain or retain a particular
PATENT RIGHT licensed to LICENSEE hereunder, HARVARD shall so notify LICENSEE in
sufficient time for LICENSEE to assume the filing, prosecution and/or
maintenance of such application or patent at LICENSEE’s expense. In such event,
HARVARD shall provide to LICENSEE any authorization necessary to permit LICENSEE
to pursue and/or maintain such PATENT RIGHT. LICENSEE shall have no further
royalty obligations under this Agreement with respect to any such PATENT RIGHT.

 

  (d) Article VII is hereby amended to read:

 

INFRINGEMENT

 

7.1 With respect to any PATENT RIGHTS that are exclusively licensed to LICENSEE
pursuant to this Agreement, LICENSEE shall have the right to prosecute in its
own name and at its own expense any infringement of such patent, so long as such
license is exclusive at the time of the commencement of such action. Each party
agrees to notify the other parties promptly of each infringement of such patents
of which that party is or becomes aware. Before LICENSEE commences an action
with respect to any infringement of such patents, LICENSEE shall give careful
consideration to the views of HARVARD and Organix and to potential effects on
the public interest in making its decision whether or not to sue.

 

Page 3



--------------------------------------------------------------------------------

7.2 (a) If LICENSEE elects to commence an action as described above, HARVARD and
Organix may, to the extent permitted by law, elect to join as a party in that
action. Regardless of whether HARVARD or Organix elects to join as a party,
HARVARD and Organix shall cooperate fully with LICENSEE in connection with any
such action.

 

(b) If HARVARD or Organix elects to join as a party pursuant to subparagraph
(a), HARVARD and/or Organix shall jointly control the action with LICENSEE.

 

(c) LICENSEE shall reimburse HARVARD and/or Organix for any costs HARVARD and/or
Organix incurs, including reasonable attorneys’ fees, as part of an action
brought by LICENSEE, irrespective of whether HARVARD and/or Organix becomes a
co-plaintiff.

 

7.3 No settlement, consent judgment or other voluntary final disposition of the
suit may be entered into without the prior written consent of HARVARD and
Organix, which consent shall not be unreasonably withheld.

 

7.4 Recoveries or reimbursements from actions commenced pursuant to this Article
shall first be applied to reimburse LICENSEE, HARVARD and Organix for litigation
costs. Any remaining recoveries or reimbursements shall be shared equally by
LICENSEE, HARVARD and Organix.

 

7.5 If LICENSEE elects not to exercise its right to prosecute an infringement of
the PATENT RIGHTS pursuant to this Article, HARVARD and/or Organix may do so at
its own expense, controlling such action and retaining all recoveries therefrom.
LICENSEE shall cooperate fully with HARVARD and/or Organix in connection with
any such action.

 

7.6 Without limiting the generality of paragraph 11.5, HARVARD may, at its
election and by notice to LICENSEE, establish a time limit of sixty (60) days
for LICENSEE to decide whether to prosecute any infringement of which HARVARD
and/or Organix is or becomes aware. If, by the end of such sixty (60)-day
period, LICENSEE has not commenced such an action, HARVARD and/or Organix may
prosecute such an infringement at its own expense, controlling such action and
retaining all recoveries therefrom. With respect to any such infringement action
prosecuted by HARVARD and/or Organix in good faith, LICENSEE shall pay over to
HARVARD and/or Organix any payments (whether or not designated as “ROYALTIES”)
made by the alleged infringer to LICENSEE under any existing or future
SUBLICENSE authorizing LICENSED PRODUCTS, up to the amount of HARVARD and/or
Organix’s unreimbursed litigation expenses (including, but not limited to,
reasonable attorneys’ fees).

 

Page 4



--------------------------------------------------------------------------------

7.7 If a declaratory judgment action is brought naming LICENSEE as a defendant
and alleging invalidity of any of the PATENT RIGHTS, HARVARD may elect to take
over the sole defense of the action at its own expense. LICENSEE shall cooperate
fully with HARVARD and Organix in connection with any such action.

 

2. Definitions. Capitalized terms used in this Amendment that are not otherwise
defined herein shall have the meanings set forth in the License Agreement.

 

3. General. Except as expressly set forth above, the License Agreement as
previously amended remains in full force and effect, without change or
modification.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

For:      HARVARD    BOSTON LIFE SCIENCES, INC.

/s/ O. Prem Das

--------------------------------------------------------------------------------

  

/s/ Marc Lanser

--------------------------------------------------------------------------------

O. Prem Das, Director    Marc Lanser

Office of Technology Licensing and Industry
Sponsored Research

   President Harvard Medical School      Date: 5-6-04    Date: 5-7-04

 

Page 5